DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of species 1 (Fig.1), claims 1-12 and 16-19, in the reply filed on July 15, 2021 is acknowledged.  Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected specie.
Furthermore, it is believed that Applicant made a mistake and forgot to include claim 20. It is believed that the subject matter of claim 20 is encompassed by figure 1.  Therefore, claims 1-12 and 16-20 were examined on the merits.

Claim Objections

Claims 1, 7, 16, and 18-20 are objected to because of the following informalities: 
Claims 1, 7, 16, and 18-20: every instance of the clause “the switch” should be amended to recite “the temperature-dependent switch” so that the claim nomenclature is consistent throughout the claims.
See next page→

Claims 1, 7, 16, and 18: every instance of the clause “a component” should be amended to recite “a movable component” so that the claim nomenclature is consistent (e.g., claim 6 refers to the “component” as the “movable component”, claims 8 and 9 refer to the “component” as the “movable component”, etc.). Furthermore, every instance of the clause “on which movable component a movable contact member” should be amended to recite “on which a movable contact member” in order to make the clause grammatically correct.
The Office requests Applicant’s cooperation in reviewing and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kirch (US 20160141128) (of record, cited in the IDS) or, in the alternative, under 35 U.S.C. 103 as obvious over Kirch in view of Ullermann (US 20170011877).
Regarding claim 1, Kirch discloses (Figs.1 and 5):
A temperature-dependent switch (10), comprising: a temperature-dependent switching mechanism (15); and a housing (Fig.1: the upper part 12 and the lower part 11 define the housing) that accommodates the switching mechanism (15) and comprises an upper part (12) and a lower part (11) that is electrically insulated from the upper part (12) (Upper Part insulated from Lower Part: [0086] and Fig.1: the insulation film 13 will insulate the Lower Part 11 from the Upper Part 12); wherein at least a part of the upper part (12) is made of electrically conductive material ([0086], [0089]) and forms a first electrode (24) ([0091]: the surface 24 serves as an electrode), wherein at least a part of the lower part (11) is made of electrically conductive material ([0086]) and forms a second electrode (25) ([0090]-[0091] and Fig.1: the surface 25 serves as an electrode), wherein the first electrode (24) is connected to a stationary contact (20) that is arranged inside (See Fig.1) the housing, and wherein the temperature-dependent switching mechanism (15) comprises a movable component (16) that is movable ([0090], [0097] and Fig.1: the component 16 is movable within the housing to switch the circuit between an "ON" and "OFF" mode) relative to the housing, on which a movable contact member (17) is arranged, wherein the temperature-dependent switching mechanism (15) is configured to switch, 

See next page→

    PNG
    media_image1.png
    922
    897
    media_image1.png
    Greyscale

The Office notes that the limitations “wherein (i) a first terminal member is attached to the first electrode by a first welded joint produced by ultrasonic welding and/or (ii) a second terminal member is attached to the second electrode by a second welded joint produced by ultrasonic welding” do not have actual patentable weight since the claims are product-by-process claims that do not affect the patentability of the product.  In product-by- process claims, “one a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is the patentability of the product claimed and not the recited process steps which must be established.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It should also be noted that a "[p]roduct-by-process claim, although recited subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976).  The presence of process limitations on product claims, which product does not otherwise patentability distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965).  
In the instant case, the Office notes that the end product will have first terminal that is welded to a first electrode to form a first welded joint, and/or a second terminal that is welded to a second electrode to form a second welded joint. Furthermore, as described above, the temperature-dependent switch of Kirch discloses each and every single structural limitation of the claimed temperature-dependent switch of the instant application.
Alternatively, Ullermann teaches (Fig.1):
See next page→

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ullermann to modify the device of Kirch such that the first terminal member is attached to the first electrode by a first welded joint produced by ultrasonic welding and/or the second member being attached to the second electrode by a second welded joint produced by ultrasonic welding, as claimed, in order to provide an alternative means of providing a secure mechanical and electrical connection between the first terminal member and the first electrode, and/or between the second terminal member and the second electrode, since ultrasonic welding is a well-known technique in the art.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 2, Kirch further discloses:
See next page→

Regarding claim 3, Kirch further discloses:
Wherein the first terminal lug or stranded wire (46) is attached at its first end (See Figure of Claim 1) to the first electrode (24) by the first welded joint (37, [0109], and See Figure of Claim 1) and its second end (See Figure of Claim 1) that is remote from the first end serves as a first terminal (See Figure of Claim 1); and/or (ii) wherein the second terminal lug or stranded wire (47) is attached at its first end (See Figure of Claim 1) to the second electrode (25) by the second welded joint (37, [0109], and See Figure of Claim 1) and its second end (See Figure of Claim 1) that is remote from the first end serves as a second terminal (See Figure of Claim 1).
Regarding claim 4, Kirch further discloses:
Wherein each of the upper part (12) and the lower part (11) is made of electrically conductive material ([0086]), and wherein an insulating element (13) is arranged between the upper part (12) and the lower part (11), wherein the insulating element (13) is configured to electrically insulate ([0086]) the upper part (12) from the lower part (11).

Claim Rejections - 35 USC § 103

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over by Kirch (US 20160141128) (of record, cited in the IDS), alone or as modified by Ullermann (US 20170011877), in view of Martus (US 4454491).
See next page→

Wherein the stationary contact (20) is attached to a part (21) of the first electrode (24), said part (21) of the first electrode (24) being arranged inside (See Fig.1) the housing (Fig.1: the upper part 12 and the lower part 11 define the housing).
However, Kirch (alone or as modified by Ullermann) does not teach:
Wherein the stationary contact is attached to a part of the first electrode by a third welded joint produced by ultrasonic welding.
Martus however teaches (Fig.1):
Wherein the stationary contact (22) is attached to a base member (12) by a welded joint produced by ultrasonic welding (Col.3 Lns.46-50: the stationary contact 22 can be attached to the base member 12 via ultrasonic welding, which will form a welded joint between the stationary contact 22 and the base member 12).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Martus to modify the device of Kirch (alone, or as modified by Ullermann) such that the stationary contact is attached to the part of the first electrode by a welded joint produced by ultrasonic welding to define a third welded joint, as claimed, in order to provide a secure means of electrically and mechanically coupling the stationary contact to the first electrode due to the third welded joint providing a secure holding means between the two components.
Regarding claim 6, Kirch further discloses:
Wherein the movable contact member (17) is attached to the movable component (16).
However, Kirch (alone or as modified by Ullermann) does not teach:

Martus however teaches (Fig.1):
An electrode (22) that is coupled to a base member (12) via a welded joint produced by ultrasonic welding (Col.3 Lns.46-50: the stationary contact 22 can be attached to the base member 12 via ultrasonic welding, which will form a welded joint between the stationary contact 22 and the base member 12).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Martus to modify the device of Kirch (alone, or as modified by Ullermann) such that the movable contact member is attached to the movable component by a welded joint produced by ultrasonic welding to define a fourth welded joint, as claimed, in order to provide a secure means of mechanically coupling the movable contact to the movable component due to the fourth welded joint providing a secure holding means between the two components.

Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kirch (US 20160141128) (of record, cited in the IDS) in view of Martus (US 4454491).
Regarding claim 7, Kirch discloses (Figs.1 and 5):
A temperature-dependent switch (10), comprising: a first electrode (24); a second electrode (25); a temperature-dependent switching mechanism (15); and a housing (Fig.1: the upper part 12 and the lower part 11 define the housing) accommodating the temperature-dependent switching mechanism (15); wherein the first electrode (24) is connected to a stationary contact (20) that is arranged inside (See Fig.1) the housing, and wherein the 
However, Kirch does not disclose:
Wherein (i) the stationary contact is attached to a part of the first electrode by a third welded joint produced by ultrasonic welding, and/or (ii) the movable contact member is attached to the movable component by a fourth welded joint produced by ultrasonic welding.
Martus however teaches (Fig.1):
See next page→

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Martus to modify the device of Kirch such that the stationary contact is attached to a part of the first electrode by a welded joint produced by ultrasonic welding to define a third welded joint, and/or such that the movable contact member is attached to the movable component by a welded joint produced by ultrasonic welding to define a fourth welded joint, as claimed, in order to provide a secure means of electrically and mechanically coupling the stationary contact to the first electrode and/or mechanically coupling the movable contact member to the movable component due to the third and/or fourth welded joint providing a secure holding means.
The Office notes that the limitations “wherein (i) the stationary contact is attached to a part of the first electrode by a third welded joint produced by ultrasonic welding, said part of the first electrode being arranged inside the housing and/or (ii) the movable contact member is attached to the movable component by a fourth welded joint produced by ultrasonic welding” do not have actual patentable weight since the claims are product-by-process claims that do not affect the patentability of the product.  In product-by- process claims, “one a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is the patentability of the product claimed and not the recited process steps which must be established.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It should also be noted that a "[p]roduct-by-process claim, although recited subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976).  The presence of process limitations on product claims, which product does not otherwise patentability distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965).  
In the instant case, the Office notes that the end product of Kirch as modified by Martus, as discussed above, will have a welded joint between the first electrode and the stationary contact, and a welded joint between the movable component and the movable contact. Furthermore, as described above, the temperature-dependent switch of Kirch as modified by Martus will teach each and every single structural limitation of the claimed temperature-dependent switch of the instant application.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 8, Kirch further discloses:
Wherein the temperature-dependent switching mechanism (15) comprises a bi-metal member (18), wherein the bi-metal member (18) is the movable component (16 and/or 18) on which the movable contact member (17) is arranged.
Regarding claim 9, Kirch further discloses:
Wherein the temperature-dependent switching mechanism (15) comprises a bi-metal member (18) and a spring member (16) interacting with the bi-metal member (18), wherein the spring member (16) is the movable component (16 and/or 18) on which the movable contact member (17) is arranged.
Regarding claim 12, Kirch further discloses:
Wherein the housing (Fig.1: the upper part 12 and the lower part 11 define the housing) comprises an upper part (12) and a lower part (11) that is electrically insulated ([0086]: the insulating film 13 will insulate the upper part 12 from the lower part 11) from the upper part (12), wherein the upper part (12) forms the first electrode (24) and the lower part (11) forms the second electrode (25), and wherein the stationary contact (20) is arranged on an inner side (See Fig.1) of the upper part (12) facing an interior (See Fig.1) of the housing.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kirch (US 20160141128) (of record, cited in the IDS) and Martus (US 4454491) as applied to claim 9 above, and further in view of Le (US 20150077213).
Regarding claim 10, Kirch further discloses:

However, Kirch does not explicitly disclose: 
Wherein the spring member comprises a bistable spring snap disc.
Le however explicitly teaches (Fig.1):  
Wherein the spring member (28) comprises a bistable spring snap disc ([0088]).
It would have been obvious to one of ordinary skill in the ordinary art before the effective filing date of the claimed invention to utilize the above teaching of Le to further modify the device of modified Kirch such that the spring member is a bistable spring snap disc, as claimed, in order to further improve the actuation of the movable contact between the closed and open position due to the use of two bimetallic members that will actuate the movable contact at the threshold temperature.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kirch (US 20160141128) (of record, cited in the IDS), Martus (US 4454491), and Le (US 20150077213) as applied to claim 10 above, and further in view of Hofsaess (US 20130127585).
Regarding claim 11, modified Kirch does not teach:
Wherein the bi-metal member is held captive with clearance on the movable contact member.
Hofsaess however teaches (Fig.1):
Wherein the bi-metal member (31) is held captive with clearance (30) on the movable contact member (29).
See next page→
.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kirch (US 20160141128) (of record, cited in the IDS) in view of Ullermann (US 20170011877).
Regarding claim 16, Kirch discloses (Figs.1 and 5):
A method of manufacturing a temperature-dependent switch (10), comprising the steps: a) providing a switching mechanism (15) and a housing (Fig.1: the upper part 12 and the lower part 11 define the housing) comprising an upper part (12) and a lower part (11), wherein at least a part of the upper part (12) is made of electrically conductive material  ([0086], [0089]) and forms a first electrode (24), and wherein at least a part of the lower part (11) is made of electrically conductive material ([0086]) and forms a second electrode (25), b) mounting the switching mechanism (15) in the housing such that the first electrode (24) is connected to a stationary contact (20) that is arranged inside (See Fig.1) the housing and the switching mechanism (15) comprises a movable component (16 and/or 18) that is movable ([0090], [0097] and Fig.1: the components 16,18 are movable within the housing to switch the circuit between an "ON" and "OFF" mode) relative to the housing, on which a movable contact member (17) is arranged, and such that the switching mechanism (15) is configured to switch, depending on its temperature (See Title, [0026],[0090],[0097]: the switch toggles between positions depending on 
However, Kirch does not disclose:
D1) attaching a first terminal member to the first electrode by a first welded joint produced by ultrasonic welding, and/or d2) attaching a second terminal member to the second electrode by a second welded joint produced by ultrasonic welding.
Ullermann however teaches (Fig.1):
D1) attaching a first terminal member (17a) to the first electrode (15a) by a first welded joint produced by ultrasonic welding ([0020]: ultrasonic welding can be used to join the first terminal member 17a to the first electrode 15a, which will form a "first welded joint" at the connection point between the first terminal member 17a and the first electrode 15a) and/or d2) 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ullermann to modify the device of Kirch such that the first terminal member is attached to the first electrode by a first welded joint produced by ultrasonic welding and/or the second member being attached to the second electrode by a second welded joint produced by ultrasonic welding, as claimed, in order to provide an alternative means of providing a secure mechanical and electrical connection between the first terminal member and the first electrode, and/or between the second terminal member and the second electrode, since ultrasonic welding is a well-known technique in the art.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 17, Kirch further discloses:
Wherein step d1) and/or step d2) is carried out after step c) (Figs.1 and 5, and [0109]: the first terminal member 48 and the second terminal member 49 are welded to the housing after the upper part 12 is attached to the lower part 11).
However, as discussed in claim 16 above, Kirch does not disclose:
See next page→

However, as discussed in claim 16 above, Ullermann teaches:
D1) attaching a first terminal member (17a) to the first electrode (15a) by a first welded joint produced by ultrasonic welding ([0020]: ultrasonic welding can be used to join the first terminal member 17a to the first electrode 15a, which will form a "first welded joint" at the connection point between the first terminal member 17a and the first electrode 15a) and/or d2) attaching a second terminal member (17b) to the second electrode (15b) by a second welded joint produced by ultrasonic welding ([0020]: ultrasonic welding can be used to join the second terminal member 17b to the second electrode 15b, which will form a "second welded joint" at the connection point between the second terminal member 17b and the second electrode 15b).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further utilize the above teaching of Ullermann to further modify the device of modified Kirch such that step d1) and/or step d2) is carried out after step c), as claimed, in order to provide the secure connection means as discussed in claim 16 above.
 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kirch (US 20160141128) (of record, cited in the IDS) in view of Martus (US 4454491).
Regarding claim 18, Kirch discloses (Figs.1 and 5):
A method of manufacturing a temperature-dependent switch (10), comprising the steps: a) providing a first electrode (24), a second electrode (25), a temperature-dependent switching 
However, Kirch does not disclose:
C1) attaching the stationary contact to a part of the first electrode by a third welded joint produced by ultrasonic welding, said part of the first electrode being arranged inside the housing, 
Martus however teaches (Fig.1):
A contact (22) that is attached to a base member (12) via a welded joint produced by ultrasonic welding (Col.3 Lns.46-50: the contact 22 can be attached to the base member 12 via ultrasonic welding, which will form a welded joint between the contact 22 and the base member 12).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Martus to modify the device of Kirch such that the stationary contact is attached to a part of the first electrode by a welded joint produced by ultrasonic welding to define a third welded joint, and/or the movable contact member is attached to the movable component by a welded joint produced by ultrasonic welding to define a fourth welded joint, as claimed, in order to provide a secure means of electrically and mechanically coupling the stationary contact to the first electrode and/or mechanically coupling the movable contact member to the movable component due to the third and/or fourth welded joint providing a secure holding means.
Regarding claim 19, Kirch further discloses:
Wherein step c1) and/or step c2) is carried out before the temperature-dependent switching mechanism (15) is mounted in the housing (Fig.1: the upper part 12 and the lower part 11 define the housing) in step b) (Fig.1: the stationary contact 24 has to be attached to first electrode 24 and the movable contact 17 has to be attached to the movable member 16, 18 before the temperature-dependent switching mechanism 15 can be secure mounted and closed in the housing defined by the upper part 12 and the lower part 11).

The stationary contact being welded to the first electrode via the third welded joint produced by ultrasonic welding as recited in step c1) and/or the movable contact being welded to the movable component via the fourth welded joint produced by ultrasonic welding.
However, as discussed in claim 18 above, Martus teaches:
A contact (22) that is welded to a base member (12) via a welded joint produced by ultrasonic welding (Col.3 Lns.46-50: the contact 22 can be attached to the base member 12 via ultrasonic welding, which will form a welded joint between the contact 22 and the base member 12).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further utilize the teaching of Martus to further modify the device of modified Kirch such that step c1) and/or step c2) is carried out before the switching mechanism is mounted in the housing in step b), as claimed, in order to achieve the secure connection as discussed in claim 19 above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kirch (US 20160141128) (of record, cited in the IDS) and Martus (US 4454491) as applied to claim 18 above, and further in view of Hofsaess (US 20130127585).
Regarding claim 20, Kirch further discloses (Fig.1):
Wherein a bi-metal member (18) and a spring member (16) interacting with the bi-metal member (18) are provided as parts of the temperature-dependent switching mechanism (15) in step a), wherein the spring member (16) forms the movable component (16 and/or 18) on which the movable contact member (17) is arranged, and wherein the movable contact member (17) is 
However, Kirch does not disclose:
Wherein the movable contact member is attached to the spring member by the fourth welded joint produced by ultrasonic welding.
However, as discussed in claim 18 above, Martus teaches:
A contact (22) that is welded to a base member (12) via a welded joint produced by ultrasonic welding (Col.3 Lns.46-50: the contact 22 can be attached to the base member 12 via ultrasonic welding, which will form a welded joint between the contact 22 and the base member 12).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further utilize the above teaching of Martus to further modify the device of modified Kirch such that the movable contact member is attached to the spring member by a welded joint produced by ultrasonic welding to define a fourth welded joint, as claimed, in order to achieve the secure mechanical connection as described in claim 18 above.
However, the above combination would still fail to teach:
A), wherein the spring member forms the movable component on which the movable contact member is arranged, and wherein the movable contact member is attached to the spring 
Hofsaess however teaches (Fig.1):
A), wherein the spring member (26) forms the movable component (26 and/or 38) on which the movable contact member (29) is arranged, and wherein the movable contact member (29) is attached to the spring member (26) by the welded joint produced by welding ([0127]: there will be a welded joint between the spring member 26 and movable contact 29 due to the components being welded together), and thereafter the bi-metal member (38) is captively attached with clearance (30) to the movable contact member (39) before the switching mechanism (15) is mounted in the housing (11) in step b) (Fig.1 and [0127]-[0128]: it is well suggested that the movable contact 29 is welded to the spring member 26 before the bi-metal member 38 is captively attached to the movable contact 29 so that the movable contact 29 is held within the desired area of the clearance 30.  Furthermore, the switching mechanism 15 has to be preassembled before being mounted inside the housing 11).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Hofsaess to further modify the device of modified Kirch such that the bi-metal member is captively attached with clearance to the movable contact member before the switching mechanism is mounted in the housing in step b), but after the movable contact member of modified Kirch is attached to the spring member of modified Kirch by the fourth welded joint produced by ultrasonic welding (as modified above), as claimed, in order to provide a movable contact and bi-metal member design .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other temperature-dependent switches (US 20130127586, US 20160141128, US 20150042443, US 20140320257), welding techniques such as spot welding and ultrasonic welding being well known in the art (US 20180062151), movable contacts that are ultrasonic welded to an object (US 5875884), and/or teaching benefits (e.g., cost) of ultrasonic welding over spot welding (US 20050058896, US 5703561).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEPHEN S SUL/Primary Examiner, Art Unit 2835